Citation Nr: 0503906	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
for that disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

Although the veteran reported in March 2004 that he has no 
more evidence to submit, in his notice of disagreement with 
the initial rating for bilateral hearing loss submitted in 
August 2003, the veteran informed the RO that he had 
treatment at the Sun City VA clinic in August 2003.  His 
hearing loss was reportedly addressed during this treatment.  
Records of this treatment should be associated with the 
claims folder.  Moreover, in his substantive appeal, the 
veteran has argued that his hearing loss is more disabling 
than is reflected in the VA treatment records discussed in 
the rating decision.  As the VA ordered examination is over 2 
1/2 years old, and considering the veteran's complaints, the 
Board is of the opinion that an additional examination is 
warranted.  

Finally, in a letter to the veteran dated December 24, 2003, 
the RO advised him that he could obtain a de novo review of 
his claim before he decided to proceed with the traditional 
appellate process.  See 38 C.F.R. § 3.2600.  The veteran was 
further informed that he had 60 days within which to advise 
the RO if he wanted a de novo review and that his appeal 
would proceed in the traditional appeals process if he did 
not respond.  On January 12, 2004, within the 60 day period, 
the veteran signed a statement requesting a de novo review of 
his appeal under the provisions of 38 C.F.R. § 3.2600.  It 
does not appear that this was accomplished.  Accordingly, due 
process requires that the case be returned to the RO for a de 
novo review pursuant to 38 C.F.R. § 3.2600.  

Therefore, the case is remanded for the following:

1.  Obtain updated VA treatment records from 
Sun City VA medical center, including, but 
not limited to, records of any treatment 
dated on August 1, 2003.  

2.  Schedule the veteran for an appropriate 
examination for evaluation of his service-
connected bilateral hearing loss.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

3.  Thereafter, the veteran's claim should be 
reviewed by the appropriate personnel, a 
Decision Review Officer or a Veterans Service 
Center Manager, consistent with the 
provisions of 38 C.F.R. § 3.2600.  Then, 
subject to current appellate procedures, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


